EXHIBIT 12.1 AK STEEL HOLDING CORPORATION RATIO OF EARNINGS TO COMBINED FIXED CHARGES (dollars in millions) 2009 2008 2007 2006 2005 Combined fixed charges: Capitalized interest credit 7.8 4.4 3.6 3.3 5.4 Interest factor in rent expense 2.8 3.3 3.7 2.8 2.3 Other interest and fixed charges 37.4 48.9 69.3 89.1 86.8 Total combined fixed charges $ 48.0 $ 56.6 $ 76.6 $ 95.2 $ 94.5 Earnings-pretax income (loss) with applicable adjustments $ (47.9 ) $ 55.3 $ 674.5 $ 99.0 $ 136.9 Ration of earnings to combined fixed charges NM* NM* 8.8 1.0 1.4 *
